DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 11 May 2020. Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, there are insufficient antecedent bases for “the inner surface of the first cap” and “the inner surface of the second cap”. These limitations are introduced in Claim 2, but Claim 3 is dependent on Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAYASHI et al. (JP 2018057852 A, machine translation referenced herein).
	Regarding Claim 1, HAYASHI discloses a blood treatment device and system comprising a blood circuit and a blood purifier (i.e., a hemodialyzer; abstract). As shown in FIGs. 1, 2 and 5, the treatment device includes blood circuit 2 and blood purifier 3 (i.e., a housing); blood circuit 2 is fluidly connected with blood purifier 3 via artery side circuit 2A and vein side circuit 2B through blood inlet 4/blood port header 11A at end face 5a and blood outlet 6/blood port header 11B at opposite end face, respectively. Blood purifier 3 further includes hollow fiber separation membrane 5 (i.e., a hollow fiber membrane disposed in the housing; pg. 2, par. 2-4). As further shown in FIGs. 2 and 5, end face 5a includes a cap-like portion with the blood port header 11A that covers the blood inlet 4 and is fluidly connected to artery side circuit 2A (i.e., a first cap disposed on a blood inlet end of the housing); the opposite end of the blood purifier 3 opposite of 5a includes the same construction, covering the blood outlet 6 and fluidly connected to the vein side circuit 2B (i.e., a second cap disposed on a blood outlet end of the housing, the blood inlet end being opposite to the blood outlet end; pg. 6, par. 6). Finally, HAYASHI discloses a hydrophilic polymer coats all of the blood contact surfaces in the blood purifier and blood circuit (i.e., a hydrophilic material formed on an inner surface of at least one of the first cap and the second cap; inner surface: pg. 2, par. 6; pg. 6, par. 6, 15; hydrophilic polymer coating: pg. 1, par. 5; pg. 4, last par.).
	Regarding Claim 5, HAYASHI discloses a blood treatment device and system comprising a blood circuit and a blood purifier (i.e., a hemodialyzer; abstract). As shown in FIGs. 1, 2 and 5, the treatment device includes blood circuit 2 and blood purifier 3 (i.e., a housing); blood circuit 2 is fluidly connected with blood purifier 3 via artery side circuit 2A and vein side circuit 2B through blood inlet 4/blood port header 11A at end face 5a and blood outlet 6/blood port header 11B at opposite end face, respectively. Blood purifier 3 further includes hollow fiber separation membrane 5 (i.e., a hollow fiber membrane disposed in the housing; pg. 2, par. 2-4). As further shown in FIGs. 2 and 5, end face 5a includes a cap-like portion with the blood port header 11A that covers the blood inlet 4 and is fluidly connected to artery side circuit 2A (i.e., a first cap disposed on a blood inlet end of the housing; a first blood tube connected to the first cap); the opposite end of the blood purifier 3 opposite of 5a includes the same construction, covering the blood outlet 6 and fluidly connected to the vein side circuit 2B (i.e., a second cap disposed on a blood outlet end of the housing, the blood inlet end being opposite to the blood outlet end; a second blood tube connected to the second cap pg. 6, par. 6).
HAYASHI further discloses blood purifier 3 includes processing liquid inlet 8 and processing liquid discharge 9 (i.e., the housing having a dialysate inlet port and a dialysate outlet port; pg. 2, par. 2; FIG. 5). As shown in FIG. 1, processing liquid is supplied and extracted by processing liquid supply device 7 with associated tubing to inlet 8 and discharge 9 (i.e., a first dialysate tube connected to the dialysate inlet port; a second dialysate tube connected to the dialysate outlet port; pg. 2, par. 2; FIG. 1).
Finally, HAYASHI discloses a hydrophilic polymer coats all of the blood contact surfaces in the blood purifier and blood circuit (i.e., a hydrophilic material formed on an inner surface of at least one of the first cap and the second cap; inner surface: pg. 2, par. 6; pg. 6, par. 6, 15; hydrophilic polymer coating: pg. 1, par. 5; pg. 4, last par.).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding Claims 2 and 6, HAYASHI discloses the hemodialyzer and hemodialysis system of Claims 1 and 5, respectively. HAYASHI further shows in FIGs. 2 and 5, end face 5a includes a cap-like portion with the blood port header 11A that covers the blood inlet 4 and is fluidly connected to artery side circuit 2A (i.e., the first cap has a blood inlet port); the opposite end of the blood purifier 3 opposite of 5a includes the same construction, covering the blood outlet 6 and fluidly connected to the vein side circuit 2B (i.e., the second cap has a blood outlet port; pg. 6, par. 6). Finally, HAYASHI discloses a hydrophilic polymer coats all of the blood contact surfaces in the blood purifier and blood circuit (i.e., the hydrophilic material is further formed on an inner surface of at least one of the blood inlet port and the blood outlet port; inner surface: pg. 2, par. 6; pg. 6, par. 6, 15; hydrophilic polymer coating: pg. 1, par. 5; pg. 4, last par.).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI et al. (JP 2018057852 A, machine translation referenced herein), as applied to Claims 1 and 5 above, and further in view of JP 4937699 B2 (machine translation referenced herein).
	Regarding Claims 3 and 7, HAYASHI discloses the hemodialyzer and hemodialysis system of Claims 1 and 5, respectively. HAYASHI is deficient in explicitly disclosing a first sealing ring and a second sealing ring.
	However, sealing rings are common elements of fluid handling systems, especially dialysis systems that require fluid-tight connections. As disclosed by ‘699, for a blood purifier 1 having casing 2, injection-side blood port cap member 3 and discharge-side blood port cap member 4, the cap members 3 and 4 are screwed together to close the openings at both ends of the casing 2 and are further provided with O-rings 9 to advantageously act as sealing material to maintain water-tightness (pg. 3, par. 13-15; near bottom of page). As shown in FIG. 3, these O-rings 9 are located on the inner side of the cap members 3 and 4 (i.e., a first sealing ring and a second sealing ring, the first sealing ring being disposed on [an] inner surface of the first cap, the second sealing ring being disposed on [an] inner surface of the second cap). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include O-rings disposed on the inner surface of the port caps as disclosed by ‘699 for the hemodialyzer and hemodialysis systems disclosed by HAYASHI.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	HAYASHI further discloses that the hydrophilic polymer is coated in the hemodialyzer and hemodialysis system by passing a solution containing the polymer through an assembled dialyzer/system to ensure that all blood the hydrophilic material being further formed on at least one of the first sealing ring and the second sealing ring).

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI et al. (JP 2018057852 A, machine translation referenced herein), as applied to Claims 1 and 5 above, and further in view of DE SOMER et al. (European Journal of Cardio-thoracic Surgery 18, 2000, pg. 602-606).
	Regarding Claims 4 and 8, HAYASHI discloses the hemodialyzer and hemodialysis system of Claims 1 and 5, respectively. While HAYASHI discloses a hydrophilic polymer, HAYASHI is deficient in explicitly disclosing the hydrophilic material is phosphorylcholine.
	DE SOMER discloses the use of phosphorylcholine to coat the “whole extracorporeal circuit” of medical devices (§2, par. 1, pg. 603). Such a coating advantageously decreases complement activation and inhibits monocyte and macrophage adhesion, i.e., key steps in coagulation (§6, pg. 606, par. 1). Because DE SOMER discloses that coating the internal surfaces of extracorporeal circuits with phosphorylcholine similar decreases blood coagulation and protein interactions as HAYASHI, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to provide phosphorylcholine as the hydrophilic material as disclosed by DE SOMER in the hemodialyzer and hemodialysis systems of HAYASHI. The claim would have been obvious to one of ordinary skill in the art because the substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI et al. (JP 2018057852 A, machine translation referenced herein), as applied to Claim 5 above, and further in view of DAM et al. (US PGPub 2011/0009800 A1).
	Regarding Claim 9, HAYASHI discloses the hemodialysis system of Claim 5. HAYASHI further discloses a pump in the blood circuit (pg. 5, par. 5; pg. 10, par. 2). As shown in FIG. 6, blood purifier 3 is fed blood from chamber 24 by pump 29 (pg. 10, par. 2, 4). Further, air traps 30 and 31 are included in the arterial and venous lines 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	HAYASHI is deficient in disclosing a heater connected to the first dialysate tube.
	DAM discloses a dialysis system that includes a dialyzer and a temperature regulating system wherein a temperature sensor element monitors blood temperature and directs cooling and heating elements to adjust the temperature of dialysate flowing through the dialyzer (abstract, p0085). Advantageously, the ability to adjust the dialysate temperature enables the dialyzer to match the temperature of blood being treated (p0085). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the hemodialysis system of HAYASHI with heating and cooling elements as disclosed by DAM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777